  Case 19-09856       Doc 23   Filed 05/30/19 Entered 05/30/19 15:15:33            Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )              BK No.:    19-09856
Al Palacz                                     )
                                              )              Chapter: 13
                                              )
                                                            Honorable Timothy Barnes
                                              )
                                              )
               Debtor(s)                      )

            ORDER AVOIDING JUDICIAL LIEN OF BARCLAY BANK DELAWARE

     This matter having been presented on the Debtor's Motion to Avoid Judicial Lien of BARCLAY
BANK DELAWARE, due notice having been given and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED THAT:

  1) Debtor's motion is granted as set forth herein;

   2) The judicial lien of BARCLAY BANK DELAWARE, entered on February 15, 2012 and recorded
November 21, 2012, as Document Number 1232626027 with the Cook County Recorder of Deeds in
the amount of $3,727.30, plus costs against the Debtor's and the real property located at 617 Cambridge
Drive Schaumburg, IL 60193, is hereby avoided.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: May 30, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Attorney for Debtor(s)
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
